Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Examiner’s Comments Regarding 35 U.S.C. 112(f)
Regarding claims 18-20, claim 18 recites: A data storage system, comprising: non-volatile memory devices; means for determining a respective projected life magnitude for a respective non-volatile memory device of the non-volatile memory devices based on driving a voltage to cells, within a respective non-volatile memory block of the respective non-volatile memory device; means for determining, based on the respective projected life magnitude, values of one or more operating parameters for the respective non-volatile memory device; and means for setting the respective non-volatile memory device based on the determined values of the one or more operating parameters, wherein: the voltage is a maximum voltage controllable by the respective non-volatile memory device; the respective non-volatile memory block is configured to be used for testing; and the respective non-volatile memory block is unusable for non-testing operation of the respective non-volatile memory device.” 
The “means plus function” has invoked 112(f).  As recited, the functions further limit the non-volatile memory devices, as hardware controller that “…  controls the operation of the flash storage system 110 to store and retrieve data in the flash memory devices 130 in accordance with commands received from the host 150. …” (Par. 0015)
[0018]  The controller 120 may be implemented with a general purpose processor, micro- controller, digital signal processor (DSP), a system-on-a-chip (SoC), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic device, discrete hardware components, or any combination thereof designed and configured to perform the operations and functions described herein. The controller 120 may perform the operations and functions described herein by executing one or more sequences of instructions stored on a machine/computer readable medium. The machine/computer readable medium may be the flash memory devices 130, the memory 125, or other types of media from which the controller 120 can read instructions or code. …  (Fig. 1, Paragraphs 0018-0025 of the specification).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,963,166.  Although the claims at issue are not identical, they are not patentably distinct from each other because: as highlighted below, the difference is obvious variation for “determining  respective projected life magnitude for a respective non-volatile memory device of the non-volatile memory devices based on driving a voltage to cells and based on the respective projected life magnitude, values of one or more operating parameters for the respective non-volatile memory device; required in both sets of claims 1-20 of the application and claims 1-20 of US Patent 10,963,166. 

Claim 8 (10,963,166)
Claim 1 (Application)
A data storage system, comprising: a plurality of flash memory devices; and a controller, wherein the controller is configured to: determine a projected life value for each of the plurality of flash memory devices wherein for each of the plurality of flash memory devices, the controller is configured to determine the projected life value for the respective flash memory device based on applying a voltage for cells, within a respective flash memory block of the respective flash memory device, to reach a saturation point, wherein each respective flash memory block is located at a same relative location within the corresponding flash memory device; determine, based on a comparison of an average projected life value and the respective projected life values of the plurality of flash memory devices, values of one or more operating parameters for each of the plurality of flash memory devices, wherein the average projected life value is based on the projected life value of each of the plurality of flash memory devices; and configure the plurality of flash memory devices based on the determined values of the one or more operating parameters.
A data storage system, comprising: non-volatile memory devices; and one or more controllers configured to cause: determining a respective projected life magnitude for a respective non-volatile memory device of the non-volatile memory devices based on driving a voltage to cells, within a respective non-volatile memory block of the respective non-volatile memory device; determining, based on the respective projected life magnitude, values of one or more operating parameters for the respective non-volatile memory device; and setting the respective non-volatile memory device based on the determined values of the one or more operating parameters, wherein: the voltage is a maximum voltage controllable by the respective non-volatile memory device; the respective non-volatile memory block is configured to be used for testing; and the respective non-volatile memory block is unusable for non-testing operation of the respective non-volatile memory device.


Claim 15 (10,963,166)
Claim 18 (Application)
A data storage system, comprising: a plurality of flash memory devices; means for determining a projected life value for each of the plurality of flash memory devices, wherein for each of the plurality of flash memory devices, the means for determining the projected life value for the respective flash memory device is based on applying a voltage for cells, within a respective flash memory block of the respective flash memory device, to reach a saturation point, wherein each respective flash memory block is located at a same relative location within the corresponding flash memory device; means for determining values of one or more operating parameters for each of the plurality of flash memory devices based on a comparison of an average projected life value and the respective projected life values of the flash memory devices, wherein the average projected life value is based on the projected life value of each of the plurality of flash memory devices; and means for configuring the plurality of flash memory devices based on the determined values of the one or more operating parameters.
A data storage system, comprising: non-volatile memory devices; means for determining a respective projected life magnitude for a respective non-volatile memory device of the non-volatile memory devices based on driving a voltage to cells, within a respective non-volatile memory block of the respective non-volatile memory device; means for determining, based on the respective projected life magnitude, values of one or more operating parameters for the respective non-volatile memory device; and means for setting the respective non-volatile memory device based on the determined values of the one or more operating parameters, wherein: the voltage is a maximum voltage controllable by the respective non-volatile memory device; the respective non-volatile memory block is configured to be used for testing; and the respective non-volatile memory block is unusable for non-testing operation of the respective non-volatile memory device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related prior art include:
Joe Brewer • Manzur Gill, “Nonvolatile Memory Technologies with Emphasis on Flash: A Comprehensive Guide to Understanding and Using Flash Memory Devices”, Wiley-IEEE Press 2007 (Edition: 1, Pages: 750).
L. Wang and S. -M. Hsu, "Scalable Logic Gate Non-Volatile Memory," 2014 14th Annual Non-Volatile Memory Technology Symposium (NVMTS), 2014, pp. 1-4.
Ashok K. Sharma, "Advanced Nonvolatile Memory Designs and Technologies," in Advanced Semiconductor Memories: Architectures, Designs, and Applications , IEEE, 2003, pp.319-477, .ch5.
US 2016/0034206 (Ryan et al) teaching systems and methods for increasing operational efficiency and extending the estimated operational lifetime of a flash memory storage device and its component flash memory chips, LUNs and blocks of flash memory by monitoring the health of the device and its components and, in response, adaptively tuning the operating parameters of flash memory chips during their operational lifetime.
US 2013/0044546 (Marquart) teaching methods and systems for determining system lifetime characteristics using a number of trim parameters at a testing level, and determine a system lifetime characteristic based, at least partially, on the number of operations performed on the number of memory devices using the number of trim parameters at the testing level.
US 2012/0236648 (Liksa et al) teaching electrically addressed non-volatile memory maintained by measuring a voltage threshold for each selected memory cell in the electrically addressed non-volatile memory, the voltage threshold being a measured voltage threshold distribution of the measured voltage thresholds generated for the selected memory cells.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136